          Case 3:19-cv-05712-VC Document 36 Filed 04/20/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  KIESHA RENEE THOMAS,                               Case No. 19-cv-05712-VC
                 Plaintiff,
                                                     ORDER TO SHOW CAUSE AND
          v.                                         VACATING HEARING
  KEVIN K. MCALEENAN,
                 Defendant.

       The government has filed a renewed motion to dismiss, and Thomas has not filed a brief
in opposition to the motion. Thomas is therefore ordered to show cause why the case should not
be dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b). Any response
to this order, and any response to the motion to dismiss, must be filed within 21 days of this
order. Otherwise, the case will be dismissed.
       The hearing scheduled for April 23, 2020, is vacated.
       IT IS SO ORDERED.

Dated: April 20, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
